KNIGHT, J.
Plaintiff appealed from judgments entered in two actions brought- by him against his wife. One was for divorce, and the other (the present one) for the partition of a sum of money on deposit in a joint tenancy account carried by them with San Jose Building-Loan Association, in which the latter was joined as a party defendant. Both appeals were presented on a record consisting of two clerk’s transcripts, one reporter’s transcript and one set of briefs. The judgment in the divorce action has this day been affirmed (appeal No. 12188, ante, p. 336 [134 P.2d 835]), and all questions involved in the present appeal are therein discussed and decided. Por the reasons set forth therein, the judgment in the present case is likewise affirmed.
Peters, P. J., and Ward, J., concurred.